Case 3:17-cv-00601-MHL Document 174-2 Filed 01/21/20 Page 1 of 2 PageID# 2916




                                 (EXHIBIT B)
  Case 3:17-cv-00601-MHL Document 174-2 Filed 01/21/20 Page 2 of 2 PageID# 2917

  From: Jason Goodman truth@crowdsourcethetruth.org
Subject: Re: PLAINTIFFS'SUPPLEMENTAL DOCUMENTS
   Date: January 9,2020 at 9:47 PM
    To: Steven BIss stevenbiss@earthlink.net


     This site Is not allowing me access to the files and I am not signing up. Find another way to send them.

       On Jan 9 2020, at 6 4S P.M. Steven S ss <flelivefv;^<>oaces hiOhtaiimaJ com> wrote




                                                                         opentext-1 HIGHTAIL


                                                 Steven Biss has shared 1 file.




                                                           Ifile • 1.6 GB total • Expires 03/18/2020
                                             "All documents are marked "CONFIDENTIAL" subject to the
                                                            Stipulated Protective Order"




                                                                    SUPPLEMENTAL DOCUMENTS.zip
                                               ZIP                                                                       1.6 GB




                                                  Share large files securely through Hightail. Sign up for a free account.



                                                                                 Terms|Privacy
